Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2022 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Angela Morrison on April 13, 2022.

The application has been amended as follows: 

Claim 1: In line 5 bridged to line 6, delete “of a metal, a metal oxide, and a metal nitride” and insert,
	--- metal oxide selected from silicon oxide, tin oxide, and titanium oxide ---
Claim 2: Cancel
Claim 9: In line 3, after “surface” and before “;” insert
	--- wherein the first light transmissive substrate comprises float glass having an air major surface and a tin major surface ---
	In line 4, delete “on at least a portion of at least the first major surface of at least” and insert,
	--- directly on at least a portion of the air major surface of ---
	In line 5 bridged to line 6, delete “of a metal, a metal oxide, and a metal nitride” and insert,
	--- metal oxide selected from silicon oxide, tin oxide, and titanium oxide ---
	In line 7, after “coating” and before “.” Insert,
	--- between the coating and the second light transmissive substrate ---
Claim 10: Cancel: 
Claim 12: In line 1 bridged to line 2, delete “at least one of the first light transmissive substrate and”
Claim 13: Cancel
Claim 14: Cancel
Claim 15: In line 1, delete “coating a substrate” and insert
	--- making the coating substrate of claim 1 ---
	In line 2 bridged to line 3, delete “sputtering an adhesion promoter onto at least a portion of at least a one major surface of the substrate” and insert
	--- sputtering the adhesion promoter onto the air major surface of the first light transmissive substrate ---
	In line 4 bridged to line 5, delete “of a metal, a metal oxide, and a metal nitride” and insert,
	--- metal oxide selected from silicon oxide, tin oxide, and titanium oxide ---
Claim 17: Cancel
Claim 18: Cancel
Claim 19: In line 1, delete “18” and insert
	--- 15 ---
In line 2, delete “the coating is” and insert
	--- the adhesion promoter is also ---
Claim 20: Cancel
Claim 21: Cancel
Claim 22: Cancel
Allowable Subject Matter
Claims 1, 3-4, 8-9, 11-12, 15-16 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: While the closest prior art (see previous Office Action) does render obvious a coated substrate substantially similar to that claimed, as Applicants have sufficiently argued and shown evidence in the record (Applicants’ Examples and Affidavit) beneficial and unexpected results using a coating of SiOx, SnOx and/or TiOx on an air side of a float glass, between the air side and an ionomeric layer as claimed, the invention is rendered nonobvious and allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784